IN THE SUPREME COURT OF THE STATE OF NEVADA


                NEILL SAMUELL,                                         No. 69470
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                                                                            FILED
                COURT OF THE STATE OF NEVADA,                               MAR 1 8 2016
                IN AND FOR THE COUNTY OF CLARK,                          TRACE K. UNDEMAN
                                                                       CLERpFxSEPRENIE COURT
                Respondent.                                            BY   a•Y
                                                                             DEPUTY CLERK


                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This original pro se petition for a writ of mandamus
                challenges district court decisions denying motions to extend the prison
                copy work limit. Having reviewed the petition, we conclude that petitioner
                has not met his burden of demonstrating that writ relief is warranted. Pan
                v. Eighth Judicial Dist. Court, 120 Nev. 222, 228-29, 88 P.3d 840, 844
                (2004) (explaining that it is petitioner's burden to demonstrate that writ
                relief is warranted).
                            Although petitioner states that he is unable to provide this
                court with copies of his district court motions, the minutes in District
                Court Case No. C-12-279515-1 reflect that the district court denied the
                motions after finding that petitioner's original request to copy 10,000
                documents and second request to copy 6,520 documents were not justified.
                Petitioner has not shown how this decision was an arbitrary or capricious
                exercise of discretion and he has not otherwise identified any authority
                supporting an entitlement to relief.     Int? Game Tech., Inc. v. Second
                Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); see NRS
                34.160. Although petitioner states that he needs additional copy funds to
                copy his habeas petition and exhibits attached thereto for service and
                filing, an inmate's right to meaningful access to the courts does not include
SUPREME COURT
     OF
     NEVADA


(0/ 1947A   e
                    unlimited or free access to copy work, especially if a suitable alternative
                    exists. Johnson v. Moore, 948 F.2d 517, 521 (9th Cir. 1991) ("A denial of
                    free photocopying does not amount to a denial of access to the courts.");
                    Harrell v. Keohane, 621 F.2d 1059, 1061 (10th Cir. 1980) ("A prisoner's
                    right of access to the court does not include the right of free unlimited
                    access to a photocopying machine, particularly when as here, there are
                    suitable alternatives."). Petitioner has the option of using carbon paper to
                    hand-copy his habeas petition, see AR 722.01(7)(E), and he is not required
                    to attach records or other evidence supporting the petition if he recites a
                    cause for his failure to attach these materials. NRS 34.370. Thus, we
                                ORDER the petition DENIED.



                                                                Har



                                                                Saitta


                                                                                              J.
                                                                Pickering


                    cc:   Hon. Douglas Smith, District Court
                          Neill Samuell
                          Attorney General/Carson City
                          Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                          2
c0) 1947A vkee;co